Citation Nr: 0710903	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed chronic 
obstructive pulmonary disease (COPD), to include as due to 
asbestos exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a video-conference hearing in 
September 2005, the Board remanded the case back to the RO 
for further development of the record in October 2005.  

Pursuant to a September 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
referable to lung disorder in service or for many years 
thereafter.  

2.  The currently demonstrated COPD is not shown to be due to 
any event or incident, to include claimed asbestos exposure, 
of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's respiratory disability manifested by COPD is 
not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in May 2004 and March 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed August 2004 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the December 2006 
Supplemental Statement of the Case (SSOC) the RO notified the 
veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The service medical records, including his entrance and 
separation examinations, are completely negative for any 
complaints or findings of a respiratory disorder.  

Subsequent to service in various medical records the veteran 
is shown to have complained of a recurrent shortness of 
breath in conjunction with treatment for a heart condition.  
The veteran was prescribed various inhalers to treat the 
shortness of breath.  

The first evidence of record of the veteran being diagnosed 
with COPD is a June 1999 private medical facility treatment 
record.  

A September 2003 VA chest X-ray report showed the veteran's 
lungs were hyperinflated consistent with COPD.  There was 
pleural thickening at the posterior aspect of each 
hemithorax.  There were small reticulonodular areas of 
pulmonary scarring.  A November 2003 VA treatment record 
noted the veteran's history of severe COPD.  

During a November 2006 VA examination, the veteran reported 
his COPD was the result of exposure to asbestos while serving 
in the Navy.  He stated that his military occupation required 
that he frequently scrape paint on the ships.  

The veteran in this regard believed that he might have 
inhaled dust from the lead based paint.  He denied having 
exposure to asbestos prior or subsequent to his service in 
the military.  

The VA examiner reviewed the veteran's claims file in detail.  
He noted that the veteran was admitted to a hospital in July 
1999 for acute respiratory failure.  The veteran was examined 
by a pulmonologist at that time and noted to have a 50 year 
history of smoking two packs of cigarettes per day.  The 
pulmonologist made no mention of pulmonary asbestosis.  

The pulmonary function tests showed moderate obstructive 
ventilatory defect without response to bronchodilator.  The 
examination showed that the veteran was in no apparent 
respiratory distress.  

After reviewing the claims file and taking into consideration 
the clinical findings of the examination, the examiner opined 
that it was more likely than not that the veteran's COPD was 
due to the veteran's long history of heavy cigarette smoking.  

Further, the examiner opined that it was unlikely that the 
veteran's COPD was related to asbestos exposure.  In this 
regard, the examiner noted that the medical records did not 
support a claim that COPD was related to asbestos exposure.  

Currently, the only evidence of record relating the veteran's 
currently diagnosed COPD to military asbestos exposure are 
his various own lay opinions as indicated in his completed 
March 2006 Asbestos Exposure Questionnaire form.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinions do not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Absent competent evidence of a nexus with service, this claim 
of service connection for COPD must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

Service connection for COPD to include as due to asbestos 
exposure is denied  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


